— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered September 15, 1987, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial of those branches of the defendant’s omnibus motion which were to suppress identification testimony and physical evidence.
Ordered that the judgment is affirmed, and the case is remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (5) (see, People v Prochilo, 41 NY2d 759; People v Ingle, 36 NY2d 413; People v Cantor, 36 NY2d 106; People v Brown, 116 AD2d 727, 729; People v Belton, 55 NY2d 49; People v Brnja, 50 NY2d 366). Mangano, J. P., Thompson, Brown and Sullivan, JJ., concur.